Citation Nr: 0117777	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-04 090A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  The propriety of the initial 40 percent rating assigned 
for lumbosacral strain with radiculitis.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran was a member of the United States Army National 
Guard for more than 20 years, during which time he had 
several periods of active duty for training (ACDUTRA).  His 
membership in the Army National Guard ended in May 1992.  
This appeal arises from a September 1999 rating decision, 
which awarded service connection and assigned a 40 percent 
rating for lumbosacral strain with radiculitis.  In October 
1999, the veteran submitted a notice of disagreement with the 
initial 40 percent rating assigned for his service-connected 
lumbosacral strain with radiculitis, and he asserted a claim 
of entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  In a rating 
decision dated in February 2000, the RO denied the claim of 
entitlement to TDIU.  In a VA Form 9, dated in February 2000, 
the veteran expressed disagreement with the denial of his 
claim of entitlement to TDIU.  A written statement submitted 
by the veteran's representative in December 2000 in lieu of a 
VA Form 646 ("Statement by Accredited Representative") also 
expressed disagreement with denial of the claim of 
entitlement to TDIU, and is also here construed as a Notice 
of Disagreement with denial of the claim of entitlement to 
TDIU.  No Statement of the Case has been issued with regard 
to the claim of entitlement to TDIU.  Due process of law 
requires that the veteran be given an opportunity to perfect 
an appeal as to this issue, as more fully set forth below.  


REMAND

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The record contains several reports of VA examinations of the 
veteran's back.  On VA examination of the veteran in May 
1995, the examiner's diagnoses were chronic, recurrent back 
sprain, and no evidence of neurological deficit or ruptured 
intervertebral disc.  On VA neurological examination of the 
veteran in May 1995, the examiner's impression was that the 
overall examination findings appeared to be consistent with a 
lumbar strain.  

On VA orthopedic examination in August 1999, the veteran 
indicated that there has been no change in his back pain 
since the VA examinations in May 1995.  He described his back 
pain as constant, extending across his low back to both 
buttocks and both upper thighs.  He stated that he was taking 
Aleve for pain, and he had not had any recent medical 
treatment.  The examiner noted that the veteran uses a cane, 
and he walks with a very antalgic gait.  The veteran reported 
that he is unable to lift any objects weighing more than a 
few pounds, and that, if he sits for more than approximately 
15 minutes, he must shift his body position and move around.  
He added that he is able to walk only short distances.  On 
clinical evaluation, the veteran got up from his chair by 
pushing himself up with both hands.  The examiner reported 
that there was acute tenderness over the lumbar spine and the 
right sciatic notch.  Range of motion as to flexion of the 
lumbar segment of the spine was to 35 degrees, at which point 
the veteran grimaced and complained of severe pain.  Range of 
motion as to lateral bending was reported as a few degrees on 
the left and a few degrees on the right.  Straight leg 
raising was positive on the right, and deep tendon reflexes 
were active and equal.  The veteran was able to walk on his 
heels and toes.  The examiner's diagnosis was chronic low 
back strain with radiculitis bilateral radiculitis.  

In a written statement, dated in December 2000, the veteran's 
representative asserted that the VA orthopedic examination of 
the veteran in August 1999 was inadequate and did not comply 
with the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
of Veterans' Appeals (Board) notes that, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) held that disability ratings 
based on limitation of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45.  It was specified that, where a rating is 
based on limitation of motion, the RO and the Board must 
consider pain on undertaking motion, as well as weakened 
movement, excess fatigability and incoordination in reaching 
its decision.  As discussed herein, the report of the August 
1999 VA orthopedic examination noted range of motion findings 
as to the veteran's low back, but the clinical findings 
specified in the DeLuca decision were not reported.  
Accordingly, and pursuant to the VCAA, the veteran should be 
accorded another VA orthopedic examination.  

In this case, the RO has assigned a 40 percent disability 
rating under Diagnostic Code 5295 of VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for the veteran's service-
connected lumbosacral strain with radiculitis.  The current 
40 percent rating is the maximum schedular rating provided by 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000).  A 40 percent rating may also be assigned under 
Diagnostic Code 5292 when a low back disorder is productive 
of severe limitation of motion.  While 40 percent is the 
maximum rating available under Diagnostic Codes 5292 and 
5295, a rating in excess of 40 percent is available under 
Diagnostic Code 5293.  Diagnostic Code 5293 governs ratings 
for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Although the medical evidence 
(to include the reports of VA orthopedic examinations in 1995 
and 1999) does not reflect that the veteran's low back 
disorder includes lumbar intervertebral disc syndrome, 
radiculitis has been diagnosed and the veteran may be 
analogously rated under Diagnostic Code 5293.  Accordingly, 
following the VA orthopedic examination directed by this 
remand, the RO should evaluate his service-connected 
disability under Diagnostic Codes 5292 and 5293, as well as 
Diagnostic Code 5295.  

In his Notice of Disagreement, submitted in October 1999, the 
veteran indicated that he is receiving disability benefits 
from the Social Security Administration (SSA).  He enclosed a 
copy of an SSA decision, dated in August 1994, which awarded 
SSA disability benefits for what the decision described as 
severe musculoskeletal impairments.  The decision referred to 
the veteran's low back injury in July 1988, during a period 
of his ACDUTRA with the National Guard, and a subsequent back 
injury in July 1992, following his membership in the National 
Guard.  A list of exhibits was attached to the SSA disability 
decision, and the exhibits include medical reports.  Although 
some medical records from non-VA health care providers have 
been associated with the claims folder, it is not clear that 
all of the medical records relied upon by the SSA in reaching 
its decision to award the veteran disability benefits have 
been added to the claims folder.  Applying the VCAA and 
precedent of the Court, the clinical records underlying the 
decision of the SSA to award the veteran disability benefits 
should be obtained for the claims folder.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Given that the veteran should be accorded a VA orthopedic 
examination which reports the clinical findings referred to 
in the DeLuca case, supra, the need for his service-connected 
low back disability to be evaluated under Diagnostic Codes 
5292, 5293 and 5295, and the need to obtain the records 
underlying the decision by the SSA to award him disability 
benefits, the Board concludes that the issue of the propriety 
of the initial 40 percent rating assigned for lumbosacral 
strain with radiculitis should be remanded.  

Turning to the claim of entitlement to TDIU, the Court has 
held that, where the record contains a Notice of Disagreement 
with regard to an issue, but no Statement of the Case has 
been provided, the issue must be remanded to the RO to 
provide a Statement of the Case, and to permit the claimant 
an opportunity to perfect an appeal.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  As noted above, the veteran has 
expressed disagreement with the denial of the claim of 
entitlement to TDIU, but no Statement of the Case has been 
provided regarding that issue.   The Board finds that due 
process of law requires that the claim of entitlement to TDIU 
be remanded so that a Statement of the Case may be provided 
as the claim of entitlement to TDIU.  

Accordingly, the issues of the propriety of the initial 40 
percent rating assigned for lumbosacral strain with 
radiculitis and entitlement to TDIU are REMANDED to the RO 
for the following:  

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all clinical records underlying the 
decision to award the veteran Social 
Security Administration disability 
benefits in August 1994.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated his low back disability 
since his VA orthopedic examination in 
August 1999.  After obtaining any 
necessary releases, the RO should obtain 
the records of medical treatment 
identified and associate those records 
with the claims folder.  

3.  After the foregoing development is 
completed, the veteran should be accorded 
a VA orthopedic examination to determine 
the severity of his service-connected 
lumbosacral strain with radiculitis.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examining physician 
must report range of motion of the low 
back in degrees and in all planes and 
must indicate whether the limitation of 
motion of the veteran's lumbosacral spine 
is slight, moderate, or severe.  The 
examiner should state whether the 
veteran's low back disability is 
manifested by muscle spasm on forward 
bending and loss of lateral spine motion, 
unilaterally, in the standing position.  
The examining physician should indicate 
whether the veteran's lumbosacral strain 
with radiculitis is manifested by severe 
lumbosacral strain, with listing of his 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some 
of the above with abnormal mobility on 
forced motion.  The examiner should 
indicate whether the lumbosacral spine 
demonstrates any pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination on 
movement, and, if so, to what degree.  
See DeLuca v. Brown. 8 Vet. App. 202 
(1995).  The examiner must also comment 
as to the effect of any impairment of the 
veteran's lumbosacral spine on his 
ordinary activity, particularly in the 
work place.  Lastly, the examiner should 
comment as to whether the lumbosacral 
strain with radiculitis is productive of 
pronounced low back disability with 
symptoms of or equivalent to pronounced 
lumbar intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc and little intermittent 
relief.  

4.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  


5.  The RO should then readjudicate the 
issue of the propriety of the initial 40 
percent rating assigned for lumbosacral 
strain with radiculitis.  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  

6.  The RO should issue a Statement of 
the Case which addresses the claim of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability (TDIU).  Upon issuing the 
Statement of the Case regarding the claim 
of entitlement to TDIU, the RO should 
inform the veteran and his representative 
that they must submit a timely appeal as 
to this issue within 60 days of the date 
of the issuance of the Statement of the 
Case.  If an appeal as to the claim of 
entitlement to TDIU is timely submitted, 
the RO should certify that issue to the 
Board for appellate review.  If an appeal 
as the claim of entitlement to TDIU is 
not timely submitted, the RO should not 
certify that issue to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


